                       Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 1 of 39




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

CITY OF SAN ANTONIO,                                               §
                                                                   §
          Plaintiff,                                               §
                                                                   §
v.                                                                 §
                                                                   §
UNITED STATES DEPARTMENT OF HOMELAND                               §
SECURITY; CHAD F. WOLF, in his official capacity                   §
as Acting Secretary of the United States Department of             § CIVIL ACTION NO_5:20-cv-505_____________
Homeland Security; CHAD MIZELLE, in his official                   §
capacity as Senior Official Performing the Duties of the           §
General Counsel for the United States Department of                § COMPLAINT FOR DECLARATORY AND
Homeland Security; WARREN R. KAUFMAN, in his                       § INJUNCTIVE RELIEF
official capacity as Representative and Delegate of the            §
Office of the General Counsel for the United States                §
Department of Homeland Security; UNITED STATES                     §
IMMIGRATION AND CUSTOMS ENFORCEMENT;                               §
MATTHEW T. ALBENCE in his official capacity as                     §
Deputy Director and Senior Official Performing the                 §
Duties of the Director of United States Immigration and            §
Customs Enforcement; and UNITED STATES OF                          §
AMERICA,                                                           §
                                                                   §
          Defendants.

                                                   INTRODUCTION

                 1.     The Attorney General of Texas (the “Texas AG”) seeks millions of dollars in

      penalties from the City of San Antonio (“San Antonio”) in a state-court lawsuit based on Texas

      Senate Bill 4, a state law intended to ban “sanctuary cities” (the “Underlying Lawsuit”).1 Senate

      Bill 4 generally predicates liability on a local entity’s interference with the enforcement of

      immigration law. In the Underlying Lawsuit, the Texas AG alleges that San Antonio prohibited

      the enforcement of federal immigration law by certain employees of the United States Department



      1
        Senate Bill 4 is codified at Texas Government Code, Title 7, Chapter 752, Subchapter C, Sections 752.051 et seq.
      (“Senate Bill 4” or “SB4”).


      4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 2 of 39




of Homeland Security (“DHS”) and United States Immigration and Customs Enforcement (“ICE,”

together with DHS, the “Department”). The Texas AG further alleges that certain of San

Antonio’s policies prohibit or materially limit the enforcement of federal immigration law. The

Texas AG’s allegations are baseless. In addition, San Antonio is not a “sanctuary city.”

         2.       As a result of the structure of SB4 and the nature of the Texas AG’s allegations, the

Department and certain Department employees are uniquely situated to provide critical evidence

regarding the merits of the Underlying Lawsuit. The Texas AG obtained information from the

Department, including testimony from Department employees, as part of his efforts to gather

information to investigate the Underlying Lawsuit. That testimony forms the cornerstone of the

Texas AG’s claims against San Antonio. The Department does not dispute that it cooperated with

and provided information to the Texas AG, including testimony from its employees. Nevertheless,

the Department has arbitrarily denied San Antonio access to its information and employees.

         3.       San Antonio requested the disclosure of relevant, non-privileged information from

the Department pursuant to its Touhy regulations (the “Requests”).2 Defendants denied San

Antonio’s Requests without offering a satisfactory explanation for their decision (the “Final

Decision”).

         4.       This action arises out of Defendants’ across-the-board refusal to comply with San

Antonio’s Requests. The requested information is critical to San Antonio’s defense in the

Underlying Lawsuit and is available only from the Department, such that the Final Decision works

to San Antonio’s severe disadvantage and harm. The Final Decision is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law” under the Administrative Procedure



2
 See United States ex rel. Touhy v. Ragen, 340 U.S. 462, 467–68 (1951). The Department’s Touhy regulations are
codified at 6 C.F.R. § 5.41 et seq. The Department purports that its Touhy regulations are authorized by the
“housekeeping statute,” now codified at 5 U.S.C. § 301 (the “Housekeeping Statute”).

                                                      2
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 3 of 39




Act. See 5 U.S.C. § 706(2). San Antonio therefore seeks declaratory and injunctive relief to ensure

that Defendants comply with the Requests by providing the information sought in the Requests.

                               I.      JURISDICTION AND VENUE

         5.       This action is brought pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 701-706 (the “APA”). This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331

and 5 U.S.C. § 702.

         6.       This Court has the authority to grant the requested declaratory and injunctive relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and 5 U.S.C. § 706.

         7.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1391(b)

and (e)(1), because Defendants are the United States, United States agencies, or officers sued in

their official capacities and San Antonio is a resident of this judicial district, and because a

substantial part of the events or omissions giving rise to this action occurred and are continuing to

occur in this judicial district.

                                           II.     PARTIES

         8.       Plaintiff the City of San Antonio is a municipal body politic and home rule

municipality in Bexar County, Texas. San Antonio, Tex., Charter art. 1, § 1. San Antonio derives

its powers through the Charter of San Antonio, Texas. San Antonio has the power to sue “in all

courts.” Id. at art. 1, § 3. San Antonio is named as a defendant in the Underlying Lawsuit.

         9.       San Antonio is adversely affected and aggrieved by the Final Decision and has

standing to bring this action. The Final Decision deprives San Antonio of non-privileged, non-

cumulative information from the Department for which San Antonio has exceptional need in the

Underlying Lawsuit, in which the Texas AG seeks millions of dollars in civil penalties from San

Antonio.



                                                    3
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 4 of 39




         10.      Defendant United States Department of Homeland Security is a cabinet agency

within the executive branch of the United States government, and is an agency within the meaning

of 5 U.S.C. § 522(f). San Antonio’s Requests include requests for information in the custody,

control, and/or possession of DHS, and/or information that was acquired by DHS employees while

such individuals were employed by or served on behalf of DHS.

         11.      Defendant Chad F. Wolf is Acting Secretary of DHS and is sued in his official

capacity.

         12.      Defendant Chad Mizelle is the Senior Official Performing the Duties of the General

Counsel for DHS (the “OGC”) and is sued in his official capacity.

         13.      Defendant Warren R. Kaufman is Assistant Chief Counsel in the Office of the

Professional Legal Advisor to the Department and is sued in his official capacity as the

“representati[ve]” of the Department under 6 C.F.R. § 5.43 and the “delegate[]” of the OGC under

6 C.F.R. § 5.44 with respect to San Antonio’s Requests. “Department employees may only

produce, disclose, release, comment upon, or testify concerning those matters which were

specified in writing and properly approved by the appropriate Department official designated in §

5.44.” 6 C.F.R. § 5.45.

         14.      Defendant United States Immigration and Customs Enforcement is an agency of

DHS and is an agency within the meaning of 5 U.S.C. § 522(f). San Antonio’s Requests include

requests for information in the custody, control, and/or possession of ICE, and/or information that

was acquired by ICE employees while they were employed by or served on behalf of ICE.

         15.      Defendant Matthew T. Albence is the Deputy Director and Senior Official

Performing the Duties of the Director of ICE and is sued in his official capacity.

         16.      Defendant United States of America is sued as allowed by 5 U.S.C. § 702.



                                                  4
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 5 of 39




                                        III.     ALLEGATIONS

         17.      “Reasoned decisionmaking under the Administrative Procedure Act calls for an

explanation for agency action.” Dep’t of Commerce v. New York, 588 U.S. ___, 139 S.Ct. 2551,

2576 (2019). Nevertheless, Defendants have failed to provide a satisfactory explanation for their

blanket refusal to comply with San Antonio’s Requests. Defendants have not articulated a rational

connection between record facts and the Final Decision. The record does not support—and does

not even match—the conclusory explanation Defendants gave for the Final Decision.

A.       In the Underlying Lawsuit, the Texas AG Alleges that San Antonio Prohibited the
         Enforcement of Federal Immigration Law by Employees of the Department.

         18.      The Underlying Lawsuit is Cause No. D-1-GN-18-007133, Ken Paxton, in his

official capacity as Attorney General of Texas v. William McManus, et al., in the 345th District

Court of Travis County, Texas. The Texas AG’s live petition is attached as Exhibit A–1 (the

“Petition”). The live answer filed by San Antonio is attached as Exhibit A–2 (the “Answer”).

         19.      The Underlying Lawsuit involves a public controversy between state and municipal

entities that implicates issues of public interest core to the “primary mission [of the Department]

to promote homeland security and public safety through the criminal and civil enforcement of

federal laws governing border control, customs, trade and immigration.”3

         20.      In the Underlying Lawsuit, the Texas AG claims that: (i) San Antonio violated SB4

by “prohibiting the enforcement of immigration laws” by ICE and ICE Homeland Security

Investigations (“HSI”) on December 23, 2017, see Exhibit A–1 (Petition) at ¶¶ 89-92, and by

“prohibit[ing] [San Antonio Police Department (“SAPD”)] officers from assisting or cooperating

with ICE, HSI, and HSI Special Agent Brian Johnson [(“Johnson”)] in the enforcement of federal



3
 “History,” United States Immigration and Customs Enforcement, OFFICIAL WEBSITE OF          THE   DEPARTMENT   OF
HOMELAND SECURITY, available at https://www.ice.gov/history (last visited Apr. 21, 2020).

                                                      5
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 6 of 39




immigration laws” on December 23, 2017, see id. at ¶¶ 93-96; and (ii) San Antonio violated SB4

by adopting or enforcing a policy that prohibits or materially limits “the enforcement of federal

immigration laws,” see id. at ¶¶ 97-101. The Texas AG seeks millions of dollars in civil penalties,

plus attorney’s fees and court costs. Id. at ¶¶ 106-116.4

         21.      Specifically, the Texas AG alleges that on December 23, 2017, HSI deployed

Johnson to the scene of a suspicious tractor-trailer carrying twelve individuals in San Antonio,

Texas (the “December 23, 2017 Incident”). Id. at ¶ 5.5 The Texas AG further alleges that

“HSI . . . asked to take custody of the [twelve individuals],” id. at ¶ 43, that Johnson interacted

with SAPD Chief William McManus (“McManus”) and other SAPD personnel on his way to the

scene, at the scene, and later at SAPD headquarters, id. at ¶¶ 47-73, and that Johnson made

“multiple requests” of SAPD and Chief McManus to “cooperate with HSI and . . . to transport the

[individuals] to HSI”—requests that were, according to the Texas AG’s allegations, “repeatedly

and deliberately refused,” id. at ¶¶ 74 & 79; see also id. at ¶¶ 91-92 (alleging “repeated requests

from [ICE and HSI] to take [the twelve individuals] into custody”).

         22.      The Texas AG further alleges that San Antonio “enforced a policy of prohibiting

and materially limiting HSI from enforcing federal immigration laws and prohibited and materially

limited [SAPD] officers from cooperating with ICE to enforce federal immigration laws.” Id. at

¶ 10. In addition, the Texas AG alleges that “it is SAPD’s policy to effectively prohibit SAPD

officers from cooperating with federal immigration authorities.” See id. at ¶ 85.



4
  During the events in question on December 23, 2017, key portions of SB4 were enjoined from implementation by
an Order of this Court and therefore could not be enforced. See City of El Cenizo v. State, 264 F. Supp. 3d 744, 812–
13 (W.D. Tex. 2017) (Garcia, C.J.) (setting forth injunction). Accordingly, on July 2, 2019, the court in the Underlying
Lawsuit granted San Antonio’s Partial Motion for Traditional Summary Judgment and dismissed the Texas AG’s
claims to the extent they relied on the phrase “materially limits” as used in SB4 and were based on conduct occurring
between September 1, 2017 and March 13, 2018, including alleged conduct occurring on December 23, 2017.
5
  The Texas AG also alleges that Johnson responded to the scene at the request of ICE Enforcement and Removal
Operations (“ERO”). Id. at ¶ 47.

                                                           6
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 7 of 39




         23.      Finally, the Texas AG alleges that “SAPD developed a Communication Protocol

for Human Smuggling or Trafficking Incidents . . . [a]s a result of . . . the December 23, 2017

[I]ncident,” which involves or implicates the Department. See id. at ¶ 88. That Communication

Protocol (the “Communication Protocol”) was developed after the December 23, 2017 Incident

as part of a joint effort among SAPD and HSI Special Agent in Charge Shane Folden (“Folden”).

B.       San Antonio has Exceptional Need for Testimony from Johnson and Folden in the
         Underlying Lawsuit.

         24.      San Antonio maintains that the Texas AG’s claims are baseless. San Antonio is not

a “sanctuary city,” as the Texas AG uses that term, see Exhibit A–1 (Petition) at ¶¶ 1-3. San Antonio

did not prohibit the enforcement of federal immigration law on December 23, 2017. And San Antonio

does not enforce a policy that prohibits or materially limits the enforcement of federal immigration

law. This holds true for San Antonio’s interaction with Johnson in connection with the December

23, 2017 Incident. San Antonio has exceptional need for testimony from Johnson and Folden in its

defense in the Underlying Lawsuit.

         1.       San Antonio has Exceptional Need for Testimony from Johnson Regarding the
                  December 23, 2017 Incident.

         25.      Johnson’s alleged actions are a fundamental part of the Texas AG’s allegations in

the Underlying Lawsuit. See ¶¶ 20-21 supra. The Texas AG uses Johnson’s name more than forty

times in the Petition. By way of example, the Texas AG alleges that “despite repeated requests,

[Chief] McManus refused to allow HSI Special Agent Johnson to speak to, investigate, or transport

the suspected aliens to HSI for processing.” Exhibit A–1 (Petition) at ¶ 8. The Texas AG also

alleges that Johnson “told [an unnamed SAPD] officer to contact ERO before releasing the

suspected aliens because ERO was ready to process them. SAPD declined this request.” Id. at ¶

63. The Texas AG further alleges that “[o]n December 23, 2017, the City and [Chief] McManus

prohibited SAPD officers from assisting or cooperating with ICE, HSI and HSI Special Agent

                                                  7
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 8 of 39




Johnson in the enforcement of federal immigration laws.” Id. at ¶ 95. Thus, a key issue in the

Underlying Litigation is whether Johnson sought to enforce federal immigration law on December

23, 2017 and, if so, whether San Antonio prohibited Johnson’s enforcement of federal immigration

law.

         26.      On information and belief, in February 2018 Johnson completed a report regarding

the December 27, 2017 Incident. San Antonio obtained a heavily redacted version of that report, a

copy of which is attached as Exhibit E (the “Johnson Report”).

         27.      On information and belief, the Texas AG based its allegations in the Petition, in

part, on the Johnson Report.

         28.      Only Johnson has personal knowledge about what he knew, understood, intended,

and believed during his interactions with SAPD as to the Texas AG’s allegations that San Antonio

prohibited the Department from enforcing federal immigration law in connection with the

December 23, 2017 Incident. Johnson’s testimony cannot be obtained from any other witness.

Thus, Johnson’s testimony would not be cumulative.

         29.      San Antonio has exceptional need to question Johnson regarding the December 23,

2017 Incident in its defense in the Underlying Lawsuit.

         30.      Johnson has retired and is no longer employed by the Department.

         2.       San Antonio has Exceptional Need for Testimony from Folden Regarding the
                  Communication Protocol.

         31.      Following the December 23, 2017 Incident, San Antonio and the Department—

specifically, Folden—jointly developed the Communication Protocol. A copy of the

Communication Protocol is attached as Exhibit A–3.

         32.      Folden participated in the development and review of the Communication Protocol,

which was approved by him or by other members of HSI and/or the Department. In addition,


                                                  8
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 9 of 39




Folden and other members of HSI and/or the Department have interacted with SAPD on an

ongoing basis with respect to the Department’s enforcement of federal immigration law.

         33.      In the Petition, the Texas AG alleges that “[p]art of that Protocol requires Chief

McManus’s office to notify Catholic Charities and the immigration law firm of any smuggling or

trafficking incident so that these agencies can provide translation services, aid, and legal services

to suspected felons (suspected illegal aliens).” Exhibit A–1 (Petition) at ¶ 88. The Texas AG further

alleges that San Antonio’s alleged policy “of contacting Catholic Charities any time they encounter

a smuggling or trafficking scene where suspected aliens are present and contacting immigration

counsel to represent the suspected aliens at the scene” “prohibits and materially limits the

enforcement of immigration laws” in violation of SB4. Id. at ¶ 100.

         34.      In the Petition, the Texas AG mischaracterizes the contents of the Communication

Protocol and implies that the Communication Protocol was developed solely by SAPD. See Exhibit

A–1 (Petition) at ¶ 88.

         35.      Folden is uniquely positioned to testify regarding the Texas AG’s allegations with

respect to the Communication Protocol. Only Folden has personal knowledge about what he knew,

understood, intended, and believed in reviewing and approving the Communication Protocol—

including whether he, in fact, approved the Communication Protocol—and regarding ongoing

interactions between the Department and SAPD with respect to the Department’s enforcement of

federal immigration law. Such testimony cannot be obtained from any other witness. Thus,

Folden’s testimony would not be cumulative.

         36.      San Antonio has exceptional need for testimony from Folden regarding the

Communication Protocol in its defense in the Underlying Lawsuit.




                                                  9
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 10 of 39




C.       The Department Interjected Itself into the Controversy of the Underlying Lawsuit by
         Providing Information to the Texas AG that Forms the Foundation of the Texas AG’s
         Allegations Against San Antonio.

         37.       The Department has cooperated with and provided information to the Texas AG

regarding the December 23, 2017 Incident.

         38.       On June 4, 2018, Johnson provided oral testimony regarding the December 23,

2017 Incident to the Texas AG during a private, in-person interview with Cristina Moreno, an

attorney in the General Litigation Division of the Texas AG’s Office. San Antonio has obtained a

“draft” copy of Moreno’s notes regarding Johnson’s testimony, which is attached as Exhibit F

(the “Texas AG’s Notes” regarding the “Johnson Testimony”).

         39.       On the same day, June 4, 2018, HSI Assistant Special Agent-in-Charge Craig

Larabee (“Larabee”) also provided oral testimony regarding the December 23, 2017 Incident to

the Texas AG during a private, in-person interview with Moreno. San Antonio has obtained a

“draft” copy of Moreno’s notes regarding Larabee’s testimony, which is attached as Exhibit G

(the “Texas AG’s Notes” regarding the “Larabee Testimony”).

         40.       The Texas AG did not notify San Antonio that it was obtaining the Johnson

Testimony or the Larabee Testimony.

         41.       The Department did not notify San Antonio that it was cooperating with the Texas

AG in providing the Johnson Testimony and the Larabee Testimony.

         42.       The Texas AG’s Notes regarding the Johnson Testimony, which track the Johnson

Report in part but not in full, are fundamental to the Texas AG’s allegations in its Petition. As

portrayed by the Texas AG, Johnson functions as a critical witness in support of the Texas AG’s

claims against San Antonio. See generally Exhibit A–1 (Petition) at ¶¶ 43, 47-74, & 79-81. See

also ¶¶ 20-21, 25 supra.



                                                  10
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 11 of 39




         43.       Defendants do not deny that the Department already provided the Texas AG with

information relating to the Underlying Lawsuit, including the Johnson Testimony and the Larabee

Testimony.

         44.       Yet the Department has never provided San Antonio with any information relating

to the Underlying Lawsuit, and it has steadfastly refused to make Johnson available to San

Antonio.

D.       San Antonio Requested Information from the Department Pursuant to the
         Department’s Touhy Regulations, and Defendants Refused to Comply with the
         Requests without Articulating a Satisfactory Explanation.

         45.       On July 30, 2019, San Antonio issued the Requests. Copies of the Requests and the

six exhibits referenced and contained therein are attached as Exhibits A, A–1, A–2, A–3, A–4, A–

5, and A–6, respectively (collectively, the “Requests”).

         46.       On September 11, 2019, Defendants issued their first refusal to comply with the

Requests (the “First Agency Decision”). A copy of the First Agency Decision is attached as

Exhibit B.

         47.       On September 17, 2019, San Antonio provided Defendants with an opportunity to

reconsider the First Agency Decision by way of a detailed request for reconsideration (the

“Request for Reconsideration”). A copy of the Request for Reconsideration is attached as

Exhibit C.

         48.       On October 11, 2019, Defendants issued their Final Decision to refuse to comply

with the Requests, which incorporated the First Agency Decision by reference. A copy of the Final

Decision is attached as Exhibit D.




                                                  11
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 12 of 39




         1.        San Antonio Issued the Requests Pursuant to and in Compliance with the
                   Department’s Touhy Regulations.

         49.       In accordance with 6 C.F.R. § 5.45(a), the Requests “set forth in writing, and with

as much specificity as possible, the nature and relevance of the official information sought” from

the Department by San Antonio. See Exhibit A (Requests) at 1-3 (“Specific Nature and Relevance

of Official Information Sought”).

         50.       Specifically, San Antonio provided a detailed overview of the Underlying Lawsuit

and explained that: (i) the Underlying Lawsuit “arises out of and involves the performance of

official activities of current or former employees of the Department,” id. at 3; (ii) “[t]he Texas

AG’s allegations in the [Underlying] Lawsuit implicate the core mission of DHS and the ‘primary

mission [of ICE] to promote homeland security and public safety through the criminal and civil

enforcement of federal laws governing border control, customs, trade, and immigration,’” id.

(citation omitted); (iii) “the [Underlying] Lawsuit implicates the public interest in the enforcement

of federal laws governing immigration, the conduct of local law enforcement, and the interaction

between federal law enforcement officials and local law enforcement officials,” id.; (iv)

“[c]onversely, the [Underlying] Lawsuit does not involve a private controversy or purpose,” as it

“involves no private litigants whatsoever,” because “[t]he parties in the [Underlying] Lawsuit are

a state’s attorney general (in his official capacity only), a city within that state, and the city’s public

officials (in their official capacities only),” id.; and, thus, (v) “[t]he allegations at issue in the

[Underlying] Lawsuit are of a public nature only,” id.

         51.       The Requests further specified that: (i) San Antonio did “not purport that the

Requests impose[d] any obligation beyond those imposed in the case of like requests under the

Federal Rules of Civil Procedure,” id.; (ii) San Antonio did “not purport that the Requests

[sought]—and the Requests [did] not seek—any of the following things: (a) information properly


                                                    12
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 13 of 39




classified in the interest of national security; (b) revelation of confidential commercial or financial

information or trade secrets without the owner’s consent; (c) revelation of the internal deliberative

processes of the Executive Branch; or (d) information that would potentially impede or prejudice

an ongoing law enforcement investigation,” id.; and (iii) San Antonio “offer[ed] to reimburse the

Department for any documented, reasonable, and necessary expenses or fees actually incurred in

responding to the Requests,” id.

         52.       The Requests sought four specific categories of information: (i) admissions (the

“Requests for Admission”); (ii) interrogatories (the “Interrogatories”); (iii) production of

documents (the “Requests for Production”); and (iv) depositions of Johnson and Folden (the

“Request to Depose Johnson” and the “Request to Depose Folden,” respectively).

         53.       With respect to the Requests for Admission, Interrogatories, and Requests for

Production, San Antonio “provide[d] a description using the types of identifying information

suggested in [6 C.F.R.] § 5.3(b),” as recommended by 6 C.F.R. § 5.45. See Exhibit A (Requests)

at 3-5. By way of example, Request for Admission A.1 asked the Department to “admit that ICE

Policy Number 10074.2 (‘Issuance of Immigration Detainers by ICE Immigration Officers’) is the

official policy of ICE with respect to the issuance of civil immigration detainers to local law

enforcement agencies.” Id. at 3. To “enable [Department] personnel to locate [the requested

information] with a reasonable amount of effort,” see 6 C.F.R. § 5.3(b), San Antonio attached the

underlying document, ICE Policy Number 10074.2, as Exhibit 4 to the Requests. Id. at 3 n.4.

         54.       With respect to the Request to Depose Johnson, San Antonio explained that:

(i) “[i]n the Petition, Johnson functions as the star witness in support of the Texas AG’s claims

against San Antonio,” id. at 6; (ii) “Johnson is uniquely positioned to testify regarding the core

allegations in the Texas AG’s Petition,” id.; (iii) “San Antonio lacks any information regarding



                                                  13
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 14 of 39




Johnson’s knowledge and perception of facts, including facts regarding the December 23, 2017

Incident,” id.; (iv) such “information [is] critical to [] San Antonio’s defense of the [Underlying]

Lawsuit,” id.; (v) “Johnson’s [deposition] testimony would not be cumulative” because, “[t]o the

extent Johnson’s testimony aligns with the Texas AG’s portrayal of Johnson’s knowledge and

perception of facts regarding the December 23, 2017 Incident, that testimony would conflict with

(rather than duplicate) the anticipated testimony of [] San Antonio witnesses,” id.; and (vi) “[i]n

light of Johnson’s cooperation with the Texas AG to the exclusion of [] San Antonio . . .

authorizing the deposition of Johnson would serve the Department’s need [if any] to maintain

impartiality between the public litigants at issue in the [Underlying] Lawsuit,” id.

         55.       San Antonio requested 2.5 hours (150 minutes) in which to depose Johnson

regarding a narrow set of topics—namely, “Johnson’s involvement in the December 23, 2017

Incident (with relevant events spanning from approximately noon to approximately 5:00 pm on

December 23, 2017), including: Johnson’s interactions and communications with employees or

representatives of San Antonio (including but not limited to SAPD personnel) while on his way to

the scene, at the scene, and at SAPD headquarters; and Johnson’s interactions and communications

with the Texas AG relating to the December 23, 2017 Incident and/or in connection with the

Lawsuit.” Id. at 6-7. The Requests specified that, “[b]ecause these topics cover interactions and

communications between Johnson and third parties outside the Department that occurred in the

past (primarily, almost two years ago), they do not implicate privilege, confidentiality, national

security, trade secret, internal deliberative process, or ongoing law enforcement investigation

concerns.” See id. at 7.

         56.       San Antonio further “offer[ed] to accommodate the Department’s interest in

conserving its resources” by deposing “Johnson at any location convenient to Johnson and the



                                                14
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 15 of 39




Department, including but not limited to San Antonio (Johnson’s place of residence and the

location of the nearest Office of Chief Counsel and ICE Field Office), Austin (the location of

counsel for all litigants in the [Underlying] Lawsuit), Washington D.C. (the location of DHS

Headquarters), or any other location of the Department’s choosing.” Id. San Antonio also reiterated

its “offer[] to reimburse the Department for any documented, reasonable, and necessary expenses

or fees actually incurred in connection with the deposition of Johnson.” Id.

         57.       With respect to the Request to Depose Folden, San Antonio explained that: (i) “[i]n

the Petition, the Texas AG claims that the policies of San Antonio are grounds for millions of

dollars in civil penalties under SB4 and expressly refers to the ‘Communication Protocol’ to

support its claims,” id.; (ii) “part of the [Underlying] Lawsuit turns on the development of the

Communication Protocol following the December 23, 2017 Incident, as well as the ongoing

interactions between the Department (including Folden) and SAPD with respect to the

Department’s enforcement of federal immigration law,” id.; (iii) “Folden’s involvement in the

development of the Communication Protocol—including, importantly, his review and/or approval

thereof—is critical to San Antonio’s defense of the [Underlying Lawsuit],” id.; (iv) “Folden is

uniquely positioned to testify regarding the Texas AG’s allegations with respect to the

Communication Protocol and to ongoing interactions between the Department (including Folden)

and SAPD with respect to the Department’s enforcement of federal immigration law,” id. at 7-8;

(v) “San Antonio lacks any information regarding Folden’s knowledge and perception of facts

regarding these issues and interactions,” id. at 8; and (vi) “Folden’s testimony would not be

cumulative,” because “[n]o [] San Antonio witness can testify to Folden’s review and/or approval

of the Communication Protocol or to Folden’s views regarding ongoing interactions between the




                                                   15
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 16 of 39




Department and SAPD with respect to the Department’s enforcement of federal immigration law,”

id.

         58.       San Antonio requested 2.5 hours (150 minutes) in which to depose Folden

regarding a narrow set of topics—namely, “Folden’s involvement in the development of the

Communication Protocol, including Folden’s review and/or approval of the Communication

Protocol; and [o]ngoing interactions between the Department (including Folden) and SAPD with

respect to the enforcement of federal immigration law.” Id. The Requests specified that, “[b]ecause

these topics cover interactions and communications between Folden and/or the Department and

third parties outside the Department, they do not implicate privilege, confidentiality, national

security, trade secret, internal deliberative process, or ongoing law enforcement investigation

concerns.” See id.

         59.       San Antonio further “offer[ed] to accommodate the Department’s interest in

conserving its resources” by deposing “Folden at any location convenient to Folden and the

Department, including but not limited to San Antonio (Folden’s place of residence and the location

of the nearest Office of Chief Counsel and ICE Field Office), Austin (the location of counsel for

all litigants in the [Underlying] Lawsuit), Washington D.C. (the location of DHS Headquarters),

or any other location of the Department’s choosing.” Id. San Antonio again reiterated its “offer[]

to reimburse the Department for any documented, reasonable, and necessary expenses or fees

actually incurred in connection with the deposition of Folden.” Id.

         2.        In the First Agency Decision, Defendants Refused to Comply with the Requests
                   and Failed to Articulate a Satisfactory Explanation.

         60.       In the First Agency Decision, Defendants stated that “[t]he Government [would]

not comply with the [Requests],” for several purported reasons. See Exhibit B (First Agency

Decision) at 2. But Defendants failed to articulate a satisfactory explanation that included a rational


                                                  16
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 17 of 39




connection between record facts and their decision to refuse to comply. Rather, Defendants’

purported reasons are unsupported and even contradicted by the record.

         61.       Defendants first provided a page-long, general overview of the Department’s Touhy

regulations that does not address any of the Requests specifically. See id. at 1-2. Beyond providing

that general overview, Defendants raised four categories of purported reasons for their refusal to

comply with the Requests: (i) reasons for the Department’s refusal to comply with the Requests

generally; (ii) reasons for the Department’s refusal to comply with the Requests for Admission,

the Interrogatories, and the Requests for Production; (iii) reasons for the Department’s refusal to

comply with the Request to Depose Johnson; and (iv) reasons for the Department’s refusal to

comply with the Request to Depose Folden. See id. at 2.

                   a.     Defendants’ Purported Reasons for Refusing to Comply Generally with
                          the Requests Run Counter to the Record and the Department’s Touhy
                          Regulations.

         62.       Defendants stated that the Requests were generally “not sufficient to meet [the

Touhy] requirements.” Exhibit B (First Agency Decision) at 2. Then, quoting 6 C.F.R. § 5.45,

Defendants implied that the Requests did not “set forth in writing and with as much specificity as

possible, the nature and relevance of the official information sought.” Id. Defendants cited two

cases for the proposition that “[t]he Touhy regulations are an absolute condition precedent to

obtaining testimony or other information from [the Department], and the regulations must be

complied with before [the Department] may respond to any such request.” Id. (citing United States

v. Soriano-Jarquin, 492 F.3d 495 (4th Cir. 2007), and Ho v. United States, 374 F. Supp. 2d 82

(D.D.C. 2005)).

         63.       But unlike the cases cited by Defendants, in which the requesting parties “made no

attempt whatsoever to comply with the DHS regulations,” see Soriano-Jarquin, 492 F.3d at 504,

San Antonio issued the Requests both pursuant to and in compliance with the Department’s Touhy

                                                   17
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 18 of 39




regulations. See, e.g., Exhibit A (Requests) at 1 (stating that the Requests were issued “[p]ursuant

to 6 C.F.R. § 5.41 et seq.”); see generally id. at 1–8 (providing specific written explanation of “the

nature and relevance of the official information sought” in compliance with 6 C.F.R. § 5.45).

         64.       To be clear, “Touhy regulations are only procedural, and do not create a substantive

entitlement to withhold information.” Commonwealth of Puerto Rico v. United States, 490 F.3d

50, 62 (1st Cir. 2007).

         65.       Defendants’ purported reasons in the First Agency Decision for refusing to comply

generally with the Requests are thus contradicted by the record and the Department’s own Touhy

regulations, and they are also not in accordance with law.

                   b.     Defendants’ Purported Reasons for Refusing to Comply with the
                          Requests for Admission, the Interrogatories, and the Requests for
                          Production Run Counter to the Record and the Department’s Touhy
                          Regulations.

         66.       Defendants stated that the Department “will not comply with the [Requests for

Admission, the Interrogatories, and the Requests for Production]” for two reasons, neither of which

provides a satisfactory explanation: (i) the Requests “comingle[d] requests for admissions and

interrogatories with requests for documents, records and testimony, and additionally reference[d]

solicited answers to the former in requested responses to the latter,” Exhibit B (First Agency

Decision) at 2 (emphases in original); and (ii) “admissions and interrogatories are statements and

writings between parties to litigation, and the United States is not a party to Subject [sic] litigation.”

id.

         67.       As an initial matter, Defendants’ reasons have no basis in, or even a connection to,

the eight enumerated “considerations” in the Department’s Touhy regulations. See 6 C.F.R. §

5.48(a).




                                                    18
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 19 of 39




         68.       Defendants’ reasons also run counter to those same Touhy regulations, which

authorize both the OGC and Defendant Kaufman, as legal counsel for the Department, to “receive

and accept . . . requests directed to the Secretary, the Department, or any component thereof, or its

employees, whether civil or criminal in nature, for: (1) Material, including documents, contained

in the files of the Department; [and] (2) Information, including testimony, affidavits, declarations,

admissions, responses to interrogatories, or informal statements, relating to material contained in

the files of the Department or which any Department employee acquired in the course and scope

of the performance of his official duties.” 6 C.F.R. § 5.43(a) (emphasis added). With respect to

Defendants’ second reason (that the United States is not a party to the Underlying Lawsuit), Touhy

regulations “apply only when the United States is not a party to the litigation.” In re Scully, 2006

WL 1523231, at *1 (D.D.C. Apr. 11, 2006). Thus, section 5.43(a) authorizes Defendant Kaufman

and the OGC to “receive and accept” the Requests because the Department is not a party to the

Lawsuit.

         69.       Defendants offered no further explanation for refusing to comply with the Requests

for Admission, the Interrogatories, or the Requests for Production.

         70.       Defendants’ reasons in the First Agency Decision for refusing to comply with the

Requests for Admission, Interrogatories, and Requests for Production are thus contradicted by the

record and the Department’s own Touhy regulations, and they are not in accordance with law.

                   c.     Defendants’ Purported Reasons for Refusing to Comply with the
                          Request to Depose Johnson Run Counter to the Record, the
                          Department’s Touhy Regulations, and Federal Law.

         71.       Defendants stated that the Department “will not comply with the [Request to

Depose Johnson]” for two reasons, both of which are conclusory assertions with no rational

connection to record facts: (i) “the deposition . . . would require DHS to expend time and resources



                                                   19
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 20 of 39




for private purposes, rather than the conduct of agency business,” Exhibit B (First Agency

Decision) at 2; and (ii) “the deposition . . . would be unduly burdensome,” id.6

         72.       As to the first reason, Defendants conceded that “Johnson is retired and no longer

employed by the DHS,” Exhibit B (First Agency Decision) at 2, meaning that authorizing the

deposition of Johnson could not implicate “[t]he need to conserve the time of Department

employees for the conduct of official business,” see 6 C.F.R. § 5.48(a)(4), in the first place.

         73.       In addition, because Johnson is retired and no longer employed by the Department,

Defendants’ interpretation of the Department’s Touhy regulations to permit the Department to

prohibit the deposition of a former employee is invalid and exceeds the scope of the Department’s

authority to “prescribe regulations for . . . the conduct of its employees” under the Housekeeping

Statute, codified at 5 U.S.C. § 301. The term “employee,” as used in section 301, refers only to

current employees and does not include former employees.

         74.       Defendants’ unsupported assertion that any deposition of Johnson “would require

DHS to expend time and resources for private purposes” is belied by the fact that the Underlying

Lawsuit involves a public controversy between public litigants that implicates issues of public

interest core to the primary mission of the Department and its “agency business.” Defendants also

ignored the “public interest in having public employees cooperate in the truth seeking process by

providing testimony useful in litigation,” Davis Enterprises v. U.S. E.P.A., 877 F.2d 1181, 1188

(3d Cir. 1989), and ignored that San Antonio offered to reimburse the Department for expenses or

fees incurred in connection with the deposition.

         75.       As to the second reason, Defendants articulated no facts to explain their blanket

assertion that any deposition of Johnson “would be unduly burdensome,” especially in light of the


6
  As to the Request to Depose Johnson, Defendants raised no argument under the six “factors” listed at 6 C.F.R. §
5.48(b), because the Request to Depose Johnson did not implicate any of those factors.

                                                       20
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 21 of 39




fact that Johnson is retired and no longer employed by the Department. Defendants failed to

address the fact that San Antonio offered to eliminate any undue burden—if any burden at all—

by (i) limiting its request to a 2.5-hour deposition regarding a narrow set of topics; (ii) offering to

depose Johnson at any location convenient to Johnson and the Department; and (iii) offering to

reimburse the Department for expenses or fees incurred in connection with the deposition.

         76.       Further, Defendants neither acknowledged nor accounted for the reality that the

Department already cooperated with and provided information to the Texas AG in connection with

the Underlying Lawsuit. See Exhibit F (Texas AG’s Notes regarding the Johnson Testimony) and

Exhibit G (Texas AG’s Notes regarding the Larabee Testimony). Defendants offered no basis for

their arbitrary and capricious decision to abandon impartiality between the public litigants at issue

in the Underlying Lawsuit.

         77.       Finally, Defendants suggested that “any deposition of retired [Johnson] would not

produce relevant information or lead to the discovery of admissible evidence and would be

duplicative of information in [the possession of San Antonio and the Texas AG].” Exhibit B (First

Agency Decision) at 2. While this suggestion bears no connection to the “considerations”

enumerated in 6 C.F.R. § 5.48, it is nonetheless also contradicted by the record. Johnson is uniquely

positioned to testify regarding the Texas AG’s allegations with respect to the December 23, 2017

Incident. Only Johnson has personal knowledge about what he knew, understood, intended, and

believed during his interactions with SAPD as related to the Texas AG’s allegations that San

Antonio prohibited the Department from enforcing federal immigration law as related to the

December 23, 2017 Incident. In addition, only Johnson has personal knowledge about the

statements he made in the Johnson Report. Such testimony cannot be obtained from any other

witness. Accordingly, Johnson’s testimony would not be cumulative.



                                                  21
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 22 of 39




         78.       Defendants’ reasons in the First Agency Decision for refusing to comply with the

Request to Depose Johnson are thus contradicted by the record and the Department’s own Touhy

regulations, and they are not in accordance with law.

                   d.     Defendants’ Purported Reasons for Refusing to Comply with the
                          Request to Depose Folden Run Counter to the Record and the
                          Department’s Touhy Regulations.

         79.       Defendants stated that the Department “will not comply with the [Request to

Depose Folden]” for three reasons, all of which are conclusory assertions with no rational

connection to record facts: (i) “Folden has a heavy workload” and the deposition would therefore

“impede his to [sic] ability to fulfill his duties, which would have an adverse impact on the

agency’s mission and duties,” Exhibit B (First Agency Decision) at 2; (ii) “the deposition . . .

would require DHS to expend time and resources for private purposes, rather than the conduct of

agency business,” id.; and (iii) “the deposition . . . could also potentially reveal internal deliberative

processes, privileged information, including . . . law enforcement sensitive information and

attorney-client communications, and information protected from disclosure by the Privacy Act”

and other unspecified “federal laws and regulations,” id.7

         80.       As to the first reason, Defendants articulated no facts to explain their blanket

assertion that “Folden has a heavy workload” such that a 2.5-hour deposition “would impede his

ability to fulfill his duties.” Defendants failed to address the fact that San Antonio offered to

accommodate Folden’s workload and his duties by (i) limiting its request to a 2.5-hour deposition

regarding a narrow set of topics; and (ii) offering to depose Folden at any location convenient to

Folden and the Department.




7
 Unlike their refusal to comply with the Request to Depose Johnson, Defendants did not assert that the requested
deposition of Folden would be “unduly burdensome.”

                                                      22
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 23 of 39




         81.       As to the second reason, Defendants articulated no facts to explain their blanket

assertion that the any deposition of Folden “would require DHS to expend time and resources for

private purposes.” That assertion is belied by the fact that the Underlying Lawsuit involves a

public controversy between public litigants that implicates issues of public interest core to the

primary mission of the Department and its “agency business.” Defendants also ignored the “public

interest in having public employees cooperate in the truth seeking process by providing testimony

useful in litigation,” Davis Enters., 877 F.2d at 1188, and ignored that San Antonio offered to

reimburse the Department for expenses or fees incurred in connection with the deposition.

         82.       As to the third reason, Defendants articulated no facts to explain their blanket and

unspecific assertion that any deposition of Folden “could . . . potentially reveal internal

deliberative processes, privileged information, including . . . law enforcement sensitive

information and attorney-client communications, and information protected from disclosure by the

Privacy Act” and other unspecified “federal laws and regulations.” See Exhibit B (First Agency

Decision) at 2 (emphasis added). As an initial matter, this reason has no footing in the

Department’s Touhy regulations, which provide that compliance with a Touhy request “will not

ordinarily be authorized” where the Department articulates a satisfactory explanation that

“[c]ompliance would reveal internal deliberative processes,” “[c]ompliance would violate a statute

or a rule of procedure,” or “[c]ompliance would violate a specific regulation or Executive order.”

See 6 C.F.R. § 5.48(b) (emphases added). Defendants’ vague, indefinite, and unspecific reason

does not articulate such an explanation. But even so, Defendants also ignore the fact that the topics

on which San Antonio requests to depose Folden cover interactions and communications between

Folden and/or the Department and third parties outside the Department, and therefore they do not




                                                    23
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 24 of 39




implicate privilege, confidentiality, national security, trade secret, internal deliberative process, or

ongoing law enforcement investigation concerns.

         83.       Finally, as with their refusal of the Request to Depose Johnson, Defendants also

suggested that “any deposition of [Folden] would not produce relevant information or lead to the

discovery of admissible evidence and would be duplicative of information in [the possession of

San Antonio and the Texas AG].” Exhibit B (First Agency Decision) at 2. Again, while this

suggestion bears no connection to the “considerations” enumerated in 6 C.F.R. § 5.48, it is

nonetheless also contradicted by the record. Folden is uniquely positioned to testify regarding the

Texas AG’s allegations with respect to the Communication Protocol. Only Folden has personal

knowledge about what he knew, understood, intended, and believed in reviewing and approving

the Communication Protocol—including whether he, in fact, approved the Communication

Protocol—and regarding ongoing interactions between the Department and SAPD with respect to

the Department’s enforcement of federal immigration law. Such testimony cannot be obtained

from any other witness. Accordingly, Folden’s testimony would not be cumulative.

         84.       Defendants’ reasons in the First Agency Decision for refusing to comply with the

Request to Depose Folden are thus contradicted by the record and the Department’s own Touhy

regulations, and they are not in accordance with law.

         3.        San Antonio Asked Defendants to Reconsider the First Agency Decision.

         85.       In the Request for Reconsideration (Exhibit C), San Antonio provided a thorough

and detailed response to the First Agency Decision and afforded Defendants an opportunity to

reconsider their refusal to comply with the Requests and their failure to provide a satisfactory

explanation that articulated a rational connection between record facts and that decision.

         86.       San Antonio emphasized that “‘agencies entrusted with preserving [national]

security [like the Department] should take great pains to make rational use of their limited

                                                  24
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 25 of 39




resources’ and thus the Department ‘must explain and justify [its] actions in order to permit

meaningful checks on executive power.’” See Exhibit C (Request for Reconsideration) at 3

(quoting Santillan v. Gonzales, 388 F. Supp. 2d 1065, 1080 (N.D. Cal. 2005)).

         87.       For precision, San Antonio further stated its understanding “that the Department []

decided to not comply with the following portions of the Requests: A.1, A.2, A.3, A.4, A.5, B.1,

B.2, B.3, B.4, C.1, C.2, C.3, C.4, C.5, C.6, D, and E,” and requested that Defendants clarify the

record “to the extent the Department [had] instead finally decided to comply with the Requests.”

See id. at 6.

         88.       San Antonio also notified Defendants that their “decision carrie[d] significant

consequences for [] San Antonio,” because “[i]t deprive[d] San Antonio of non-privileged, non-

cumulative information from the Department for which [] San Antonio has exceptional need in the

[Underlying] Lawsuit.” Id.

         4.        In the Final Decision, Defendants Incorporated the Reasons Given in the First
                   Agency Decision and Reiterated Their Refusal to Comply with the Requests
                   Without Articulating a Satisfactory Explanation.

         89.       In response to the Request for Reconsideration, Defendants issued the Final

Decision, in which Defendants reiterated their refusal to comply with the Requests and stated,

“This is the final agency decision on [the Requests].” Exhibit D (Final Decision) at 2. Defendants

“incorporate[d] . . . by reference” the reasons given in the First Agency Decision and also gave

five additional reasons for their refusal to comply. See id. at 1-2. Yet again, Defendants’ additional

reasons failed to articulate a satisfactory explanation that includes a rational connection between

record facts and their decision to refuse to comply. Like the reasons in the First Agency Decision,

the reasons in the Final Decision are unsupported and contradicted by the record.

         90.       As an initial matter, all of Defendants’ additional reasons flow from their

misleading prefatory assertion that the Department had not provided information “to either party

                                                   25
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 26 of 39




since the filing of the [Underlying Lawsuit].” See id. at 1 (emphasis added). Of course, Defendants

do not dispute—and cannot dispute—that the Department interjected itself into the controversy

prior to the filing of the Underlying Lawsuit by providing information to the Texas AG, including

the Johnson Testimony, as part of the Texas AG’s efforts to investigate the Underlying Lawsuit.

See Exhibit F (Texas AG’s notes regarding the Johnson Testimony) and Exhibit G (Texas AG’s

Notes regarding the Larabee Testimony). But the Department seemingly sought to evade that

reality by omitting its prior cooperation with the Texas AG from the narrative.

         91.       Moreover, Defendants’ additional reasons were devoid of any individualized

factual analysis regarding any particular Request. Instead, the additional reasons dealt only in

vague generalities, offering conclusory assertions with no articulation of a rational connection to

record facts, and with no argument pertaining to any individual Request.

         92.       Turning to the five specific additional reasons in the Final Decision, Defendants

gave the following conclusory assertions with no rational connection to record facts: (i) the

Department “does not wish to jeopardize its relationship with either party . . . by inserting itself in

[the Underlying Lawsuit],” Exhibit D (Final Decision) at 1; (ii) the Department’s “involvement

would unnecessarily implicate [it] in contentious issues not related to its mission,” id.; (iii) “[t]o

do so would not be in the public interest,” id.; (iv) the Department’s “involvement may include

adverse effects on the performance . . . of [the Department’s] mission and duties,” id.; and (v)

“[t]he federal government also has an interest in maintaining impartiality between the parties, as

there is not a substantial government interest at stake,” id. at 1-2.




                                                  26
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 27 of 39




                   a.       Defendants’ First Additional Reason Runs Counter to the Record and
                            the Department’s Touhy Regulations.

         93.       First, Defendants stated that the Department refused to comply generally with the

Requests because the Department “does not wish to jeopardize its relationship with either

party . . . by inserting itself in [the Underlying Lawsuit].” Id. at 1.

         94.       To be clear, Defendants did not invoke or track section 5.48(b)(6) of the

Department’s Touhy regulations, which provides that “compliance will not ordinarily be

authorized” where it would “impede or prejudice an on-going law enforcement investigation.”8

Neither did Defendants attempt to articulate a substantive argument under section 5.48(b)(6).

Defendants did not identify any “on-going law enforcement investigation,” and Defendants did

not draw a rational connection between record facts and any assertion that such an “on-going law

enforcement investigation” would be impeded or prejudiced by the Department’s compliance with

any of the Requests. That is because section 5.48(b)(6) does not apply. In any event, the

Department has waived any purported justification under section 5.48(b)(6).

         95.       Yet even if Defendants had raised an argument under section 5.48(b)(6) that the

Department’s compliance would “jeopardize” an unspecified “on-going law enforcement

investigation” with San Antonio, such argument would necessarily flow from Defendants’ flawed

presupposition that the Department had not already interjected itself into the controversy of the

Underlying Lawsuit by providing information to the Texas AG. Defendants cannot justify their

refusal to comply with the Requests on the basis that the Department should not “insert[] itself”

into the Underlying Litigation when the Department already inserted itself into the Underlying

Litigation by cooperating with and providing information to the Texas AG. See Exhibit F (Texas


8
  Rather, Defendants cited only “6 C.F.R. § 5.48(a)” at the end of the single paragraph comprising the substance of
the Final Decision. Exhibit D (Final Decision) at 2. Section 5.48(a) is distinct from section 5.48(b), and section 5.48(a)
does not contain section 5.48(b)(6).

                                                           27
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 28 of 39




AG’s Notes regarding the Johnson Testimony) and Exhibit G (Texas AG’s Notes regarding the

Larabee Testimony).

         96.       Defendants’ first additional reason otherwise bears no connection to the

Department’s Touhy regulations. None of the Touhy regulations even remotely authorizes the

Department’s refusal to comply with a request on the basis that the Department “does not wish to

jeopardize its relationship” with the parties at issue. See generally 6 C.F.R. § 5.48.

         97.       Defendants’ first additional reason in the Final Decision for refusing to comply

generally with the Requests is thus contradicted by the record and the Department’s own Touhy

regulations, and it is not in accordance with law.

                   b.     Defendants’ Second Additional Reason Runs Counter to the Record
                          and the Department’s Touhy Regulations.

         98.       Second, Defendants stated that the Department refused to comply generally with

the Requests because the Department’s “involvement [in the Underlying Litigation] would

unnecessarily implicate [the Department] in contentious issues not related to its mission.” Exhibit

D (Final Decision) at 1.

         99.       Yet again, this argument necessarily flows from Defendants’ flawed presupposition

that the Department had not already interjected itself into the controversy of the Underlying

Lawsuit by providing information to the Texas AG. Again, Defendants cannot justify their refusal

to comply with the Requests on the basis that the Department should not become “involve[d]” in

the Underlying Litigation when the Department already interjected itself into the Underlying

Litigation by cooperating with and providing information to the Texas AG. See Exhibit F (Texas

AG’s Notes regarding the Johnson Testimony) and Exhibit G (Texas AG’s Notes regarding the

Larabee Testimony).




                                                  28
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 29 of 39




         100.      Moreover, Defendants failed to address the fact that the Underlying Lawsuit

implicates the “primary mission [of the Department] to promote homeland security and public

safety through the criminal and civil enforcement of federal laws governing border control,

customs, trade and immigration.”9

         101.      Defendants’ second additional reason in the Final Decision for refusing to comply

generally with the Requests is thus contradicted by the record and the Department’s own Touhy

regulations, and it is not in accordance with law.

                   c.     Defendants’ Third Additional Reason Runs Counter to the Record and
                          the Department’s Touhy Regulations.

         102.      Third, Defendants stated, in full, that the Department refused to comply generally

with the Requests because “[t]o do so would not be in the public interest.” Exhibit D (Final

Decision) at 1.

         103.      This third additional reason is the epitome of a conclusory assertion. Defendants do

not even advance a theory of connection—much less a rational one—between their assertion and

record facts.

         104.      Moreover, Defendants again failed to address the fact that the Underlying Lawsuit

involves a public controversy between public litigants that implicates issues of public interest core

to the primary mission of the Department. Defendants also ignored the “public interest in having

public employees cooperate in the truth seeking process by providing testimony useful in

litigation.” Davis Enters., 877 F.2d at 1188.




9
 “History,” United States Immigration and Customs Enforcement, OFFICIAL WEBSITE OF          THE   DEPARTMENT   OF
HOMELAND SECURITY, available at https://www.ice.gov/history (last visited Apr. 21, 2020).

                                                     29
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 30 of 39




         105.      Defendants’ third additional reason in the Final Decision for refusing to comply

generally with the Requests is thus contradicted by the record and the Department’s own Touhy

regulations, and it is not in accordance with law.

                   d.     Defendants’ Fourth Additional Reason Runs Counter to the Record
                          and the Department’s Touhy Regulations.

         106.      Fourth, Defendants stated that the Department refused to comply generally with the

Requests because the Department’s “involvement may include adverse effects on the performance

. . . of [the Department’s] mission and duties.” Exhibit D (Final Decision) at 1.

         107.      This fourth additional reason is yet another conclusory assertion with no rational

connection to record facts. Yet again, this argument necessarily flows from Defendants’ flawed

presupposition that the Department did not already interject itself into the controversy of the

Underlying Lawsuit by providing information to the Texas AG. And again, Defendants cannot

justify their refusal to comply with the Requests on the basis that the Department should not

become “involve[d]” in the Underlying Litigation when the Department already interjected itself

into the Underlying Litigation by cooperating with and providing information to the Texas AG.

See Exhibit F (Texas AG’s Notes regarding the Johnson Testimony) and Exhibit G (Texas AG’s

Notes regarding the Larabee Testimony).

         108.      Defendants’ fourth additional reason in the Final Decision for refusing to comply

generally with the Requests is thus contradicted by the record and the Department’s own Touhy

regulations, and it is also not in accordance with law.

                   e.     Defendants’ Fifth Additional Reason Runs Counter to the Record and
                          the Department’s Touhy Regulations.

         109.      Fifth, Defendants stated that the Department refused to comply generally with the

Requests because “[t]he federal government also has an interest in maintaining impartiality



                                                   30
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 31 of 39




between the parties, as there is not a substantial federal government interest at stake.” Exhibit D

(Final Decision) at 1-2.

         110.      Yet again, and most blatant of all, this argument necessarily flows from

Defendants’ flawed presupposition that the Department had not already interjected itself into the

controversy of the Underlying Lawsuit by providing information to the Texas AG. And again,

Defendants cannot justify their refusal to comply with the Requests on the basis that the

Department desires to “maintain[] impartiality” when the Department already abandoned

impartiality by interjecting itself into the Underlying Litigation through cooperating with and

providing information to the Texas AG. See Exhibit F (Texas AG’s Notes regarding the Johnson

Testimony) and Exhibit G (Texas AG’s Notes regarding the Larabee Testimony).

         111.      Defendants neither acknowledged nor accounted for this reality in their fifth

additional reason, and Defendants offered no basis for their arbitrary and capricious decision to

abandon impartiality as between the Texas AG and San Antonio.

         112.      To the extent Defendants purport to rely on section 5.45(a)(6), which provides as a

“consideration . . . [t]he need to maintain impartiality between private litigants in cases where a

substantial government interest is not implicated,” Defendants’ unsupported assertion is further

belied by the fact that the Underlying Lawsuit involves only public litigants—and no private

litigants whatsoever.

         113.      Moreover, Defendants’ unsupported assertion that “there is not a substantial federal

government interest at stake” is further at odds with the fact that the Underlying Lawsuit implicates

the federal government’s substantial interest in the “primary mission [of the Department] to




                                                    31
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 32 of 39




promote homeland security and public safety through the criminal and civil enforcement of federal

laws governing border control, customs, trade and immigration.”10

         114.      Defendants’ fifth additional reason in the Final Decision for refusing to comply

generally with the Requests is thus contradicted by the record and the Department’s own Touhy

regulations, and it is not in accordance with law.

                                    IV.     CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF

                   (Administrative Procedure Act – Exceeds Statutory Authority)

         115.      Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

         116.      Under the APA, courts must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . in excess of statutory . . . authority.” 5 U.S.C. § 706(2)(C).

         117.      The Department’s Touhy regulations are codified at 6 C.F.R. 5.41 et seq.

         118.      Defendants may only exercise authority conferred by statute. See City of Arlington,

Tex. v. F.C.C., 569 U.S. 290, 297–98 (2013).

         119.      The Department purports to derive its authority to promulgate Touhy regulations

from the Housekeeping Statute, codified at 5 U.S.C. § 301. Under section 301, the Department

“may prescribe regulations for . . . the conduct of its employees.”

         120.      In section 301, Congress directly spoke to the precise question of whether an

agency is authorized to promulgate regulations for the conduct of former employees, as opposed

to current employees. The term “employee” contemplates someone who currently works, or is

currently employed by the Department, not someone who has retired from employment. Congress


10
  “History,” United States Immigration and Customs Enforcement, OFFICIAL WEBSITE OF         THE   DEPARTMENT   OF
HOMELAND SECURITY, available at https://www.ice.gov/history (last visited Apr. 21, 2020).

                                                     32
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 33 of 39




thus made its intent clear: Section 301 unambiguously does not authorize the Department to

prescribe regulations for the conduct of its former employees.

         121.      Both the Department and this Court must give effect to the unambiguously

expressed intent of Congress in section 301. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,

467 U.S. 837, 842–43 (1984).

         122.      Johnson is a retired former employee—not a current employee—of the Department.

         123.      In connection with their refusal to comply with the Request to Depose Johnson,

Defendants’ interpretation of the Department’s Touhy regulations to permit the Department to

prohibit the deposition of a former employee is invalid and exceeds the scope of the Department’s

authority to “prescribe regulations for . . . the conduct of its employees” under 5 U.S.C. § 301.

         124.      The Final Decision is therefore “in excess of statutory . . . authority” in violation of

the APA. 5 U.S.C. § 706(2)(C).

         125.      Defendants’ violation causes ongoing harm to Plaintiff.

                                    SECOND CLAIM FOR RELIEF

                    (Administrative Procedure Act – Arbitrary and Capricious)

         126.      Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

         127.      Under the APA, courts must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C.

§ 706(2)(A).

         128.      The Final Decision is arbitrary and capricious because Defendants’ justification for

their across-the-board refusal to comply with the Requests runs counter to the evidence before the




                                                     33
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 34 of 39




Department, relies on factors Defendants are not authorized to consider, and disregards material

facts and evidence.

         129.      The Final Decision is also arbitrary and capricious because Defendants failed to

reasonably justify their refusal to comply with any individual Request, as the Final Decision is

devoid of any individualized factual analysis regarding any particular Request, and the Final

Decision offers only generalized conclusory assertions with no articulation of a rational connection

to record facts.

         130.      The Final Decision is also arbitrary and capricious because it is pretextual. While

Defendants purported to give reasons for their across-the-board refusal to comply with the

Requests, the Final Decision offers only conclusory assertions that bear no rational connection to

the facts and evidence.

         131.      The Final Decision is therefore “arbitrary, capricious, [or] an abuse of discretion”

in violation of the APA. 5 U.S.C. § 706(2)(A).

         132.      Defendants’ violation causes ongoing harm to Plaintiff.

                                    THIRD CLAIM FOR RELIEF

                   (Administrative Procedure Act – Exceeds Statutory Authority)

         133.      Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

         134.      Under the APA, courts must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . in excess of statutory . . . authority.” 5 U.S.C. § 706(2)(C).

         135.      The Department’s Touhy regulations are codified at 6 C.F.R. 5.41 et seq.

         136.      Defendants may only exercise authority conferred by statute. See City of Arlington,

Tex. v. F.C.C., 569 U.S. 290, 297–98 (2013).



                                                    34
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 35 of 39




         137.      The Department purports to derive its authority to promulgate Touhy regulations

from the Housekeeping Statute, codified at 5 U.S.C. § 301. “[Section 301] does not authorize

withholding information from the public or limiting the availability of records to the public.” 5

U.S.C. § 301.

         138.      “The decided weight of judicial authority and scholarly commentary supports [the]

understanding . . . that agencies cannot promulgate substantive non-disclosure regulations.” Smith

v. Cromer, 159 F.3d 875, 890 (4th Cir. 1998); see U.S. ex rel. O’Keefe v. McDonnell Douglas

Corp., 132 F.3d 1252, 1255 (8th Cir. 1998) (“[S]ection 301 . . . expresses a clear congressional

mandate that agencies cannot promulgate regulations exempting themselves from their duty to

make information available to the public.”). Thus, “Touhy regulations are only procedural, and do

not create a substantive entitlement to withhold information.” Commonwealth of Puerto Rico v.

United States, 490 F.3d 50, 62 (1st Cir. 2007).

         139.      The Final Decision exceeds Defendants’ statutory authority because Defendants

purport to rely on reasons that have no basis in, or even a connection to, the eight enumerated

“considerations” set forth in the Department’s Touhy regulations. See 6 C.F.R. § 5.48(a).

         140.      The Final Decision also exceeds Defendants’ statutory authority because

Defendants’ interpretation of the Department’s Touhy regulations functions as a de facto

substantive non-disclosure policy.

         141.      The Final Decision is therefore “in excess of statutory . . . authority” in violation of

the APA. 5 U.S.C. § 706(2)(C).

         142.      Defendants’ violation causes ongoing harm to Plaintiff.




                                                     35
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 36 of 39




                                   FOURTH CLAIM FOR RELIEF

                   (Administrative Procedure Act – Not in Accordance with Law)

         143.      Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

         144.      Under the APA, courts must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . not in accordance with law.” 5 U.S.C. § 706(2)(A).

         145.      The Final Decision is not in accordance with law because, contrary to Defendants’

assertion, 6 C.F.R. § 5.43(a) authorizes Defendants to “receive and accept” the Requests.

         146.      The Final Decision is also not in accordance with law because Defendants purport

to rely on reasons that have no basis in, or even a connection to, the eight enumerated

“considerations” set forth in the Department’s Touhy regulations. See 6 C.F.R. § 5.48(a).

         147.      The Final Decision is also not in accordance with law because Defendants’

interpretation of the Department’s Touhy regulations functions as a de facto substantive non-

disclosure policy in violation of 5 U.S.C. § 301.

         148.      The Final Decision is therefore “not in accordance with law” in violation of the

APA. 5 U.S.C. § 706(2)(A).

         149.      Defendants’ violation causes ongoing harm to Plaintiff.

                                     FIFTH CLAIM FOR RELIEF

   (Administrative Procedure Act – Without Observance of Procedure Required by Law)

         150.      Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.




                                                    36
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 37 of 39




          151.     Under the APA, courts must “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . without observance of procedure required by law.” 5 U.S.C.

§ 706(2)(D).

          152.     The Final Decision is without observance of procedure required by law because,

contrary to Defendants’ assertion, 6 C.F.R. § 5.43(a) authorizes Defendants to “receive and accept”

the Requests.

          153.     The Final Decision is also without observance of procedure required by law

because Defendants purport to rely on reasons that have no basis in, or even a connection to, the

eight enumerated “considerations” set forth in the Department’s Touhy regulations. See 6 C.F.R.

§ 5.48(a).

          154.     The Final Decision is therefore “without observance of procedure required by law”

in violation of the APA. 5 U.S.C. § 706(2)(D).

          155.     Defendants’ violation causes ongoing harm to Plaintiff.

     V.          REQUEST FOR FEES AND EXPENSES PURSUANT TO 28 U.S.C. § 2412

          156.     This is a civil action “for judicial review of agency action, brought . . . against the

United States.” 28 U.S.C. § 2412(d)(1)(A).

          157.     The position of the United States is not substantially justified.

          158.     Plaintiff therefore requests an award of fees and expenses pursuant to the Equal

Access to Justice Act, codified at 28 U.S.C. § 2412.

             VI.      RESERVATION OF RIGHT TO SEEK INJUNCTIVE RELIEF

          159.     Plaintiff reserves the right to seek preliminary or other injunctive or other equitable

relief to enjoin Defendants from refusing to comply with the Requests and to order Defendants to




                                                     37
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 38 of 39




authorize the Department to comply with the Requests if such relief is necessitated by

developments in the Underlying Lawsuit or otherwise.

                                        PRAYER FOR RELIEF

         For the foregoing reasons, Plaintiff respectfully requests that this Court:

        i.         Declare that the Final Decision is in excess of the Department’s statutory

                   jurisdiction, authority, or limitations, or short of statutory right within the meaning

                   of 5 U.S.C. § 706(2)(C);

       ii.         Declare that the Final Decision is arbitrary, capricious, an abuse of discretion, or

                   otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

      iii.         Declare that the Final Decision is without observance of procedure required by law

                   within the meaning of 5 U.S.C. § 706(2)(D);

      iv.          Vacate and set aside the Final Decision;

       v.          Enjoin Defendants, including the Department and all its officers, employees, and

                   agents, and anyone acting in concert with them, from:

                          a. prohibiting or interfering with San Antonio’s efforts to depose Johnson;

                          b. otherwise attempting to regulate the conduct of Johnson, a former

                              employee, in connection with San Antonio’s efforts to discover non-

                              privileged information from Johnson; and

                          c. refusing to comply with the Requests;

      vi.          Order Defendants to authorize the Department to comply with the Requests by:

                          a. responding to the Requests for Admission;

                          b. responding to the Interrogatories;

                          c. producing documents in response to the Requests for Production;



                                                     38
4847-3524-3434
                 Case 5:20-cv-00505 Document 1 Filed 04/24/20 Page 39 of 39




                          d. authorizing the deposition of Johnson as requested in the Request to

                              Depose Johnson or as otherwise may be requested; and

                          e. authorizing the deposition of Folden as requested in the Request to

                              Depose Folden; and

     vii.          Grant other such relief as this Court may deem proper.



DATED: April 24, 2020.                          Respectfully submitted,


                                                SCOTT DOUGLASS & McCONNICO LLP
                                                303 Colorado Street, Suite 2400
                                                Austin, Texas 78701
                                                512.495.6300 Telephone
                                                512.495.6399 Fax



                                                By ______________________________________
                                                      Steve McConnico
                                                      State Bar No. 13450300
                                                      smcconnico@scottdoug.com
                                                      Kennon L. Wooten
                                                      State Bar No. 24046624
                                                      kwooten@scottdoug.com
                                                      William G. Cochran
                                                      State Bar No. 24092263
                                                      wcochran@scottdoug.com

                                                ATTORNEYS FOR PLAINTIFF




                                                   39
4847-3524-3434
